1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 13 recites, inter alia, “…the first flange part includes a small chamfered portion between the inner surface and the upper surface smaller than the chamfered portion”.  (Emphasis added).
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if claim 13, was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/23/2019, 11/02/2020, 07/12/2021 and 07/21/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al., (hereinafter Kobayashi), U.S. Patent Application Publication 20180158591.
Regarding Claim 1, Kobayashi teaches, a coil component (Fig. 10) comprising: 

a first electrode part (74) and a second electrode part (75) disposed on the first flange part; 
a third electrode part (76) and a fourth electrode part (77) disposed on the second flange part; and 
a coil (not shown, Fig. 1) including a first wire (“two or more wires are used” [0071]) wound around the winding core part and electrically connected to the first electrode part (74) and the third electrode part (76) and a second wire (“two or more wires are used” [0071]) electrically connected to the second electrode part (75) and the fourth electrode part (77), (the first and second wires connected to the first and third, and second and fourth electrodes is reasonably taught by “two wires are connected and fastened at an end portion to the outer electrodes 74 and 75, on the flange 72, and at the other end portion to the outer electrodes 76 and 77, on the flange 73” [0072])
wherein 
the first flange part (72) and the second flange part (73) each have an inner surface (not labeled) facing toward the winding core part (71), an outer surface (72b, 73b) facing toward the side opposite to the inner surface, a lower surface (72a, 73a) connecting the inner surface and the outer surface, and an upper surface (not labeled) facing toward the side opposite to the lower surface, and 
(Kobayashi: Figs. 3 and 10, para. [0040], [0071]-[0073]).

Regarding Claim 2, Kobayashi further teaches, wherein the lower-surface-side base electrode (55b) is a sintered body (“base electrode section 55b can be formed by heating” [0052]), and the outer-surface-side base electrode is a metal film (55a) (“a metal thin-film section 55a” [0040]).  (Kobayashi: Figs. 3 and 10, para. [0040], [0052]).
Regarding Claim 3, Kobayashi further teaches, wherein the first electrode part (55, 74) includes a metal coating film (55c, 55d) covering the lower-surface-side base electrode (55b) and the outer-surface-side base electrode (55a).  (Kobayashi: Figs. 3 and 10, para. [0040]).
Regarding Claim 4, Kobayashi further teaches, wherein the metal coating film (55c, 55d) includes a Ni layer and a Sn layer (“55c and 55d are, for example, thin films of Ni and Sn” [0040]).  (Kobayashi: Figs. 3 and 10, para. [0040]).
Regarding Claim 5, Kobayashi further teaches, wherein the metal coating film (55c, 55d) includes a Cu layer (“Ni and Sn are not the only possible materials for the first and second coatings 55c and 55d. Each of these coatings may contain Cu, Au, and/or Ag besides Ni or Sn” [0040]).  (Kobayashi: Figs. 3 and 10, para. [0040]).
Regarding Claim 6, Kobayashi further teaches, wherein the Cu layer (55c), the Ni layer (55c), and the Sn layer (55d) are arranged in order from the inside to the outside (“[e]ach of these coatings may contain Cu, Au, and/or Ag besides Ni or Sn” [0040], teaches the claim 6 embodiment).  (Kobayashi: Figs. 3 and 10, para. [0040]).
Regarding Claim 7, Kobayashi further teaches, wherein the metal coating film (55c, 55d) includes a Pd layer or an Au layer as an outermost layer (“[e]ach of these coatings may contain Cu, Au, and/or Ag besides Ni or Sn” [0040], teaches the claim 7 embodiment).  (Kobayashi: Figs. 3 and 10, para. [0040]).
Regarding Claim 8, Kobayashi further teaches, wherein the lower-surface-side base electrode (55b) contains glass and Ag (“55b is a thick film that contains a metal with low electrical resistance, such as Ag, Cu, or Au, and glass, such as silica” [0040]).  (Kobayashi: Figs. 3 and 10, para. [0040]).
Regarding Claim 11, which repeats configuration of claim 1, Kobayashi further teaches, wherein the second electrode part (55, 75), the third electrode part (55, 76), and the fourth electrode part (55, 77) each have the same configuration as the first electrode part (55, 74).  (Kobayashi: Figs. 3 and 10, para. [0040], [0071]-[0073]).
Regarding Claim 16, Kobayashi further teaches, wherein the first electrode part (55, 74) includes a metal coating film (55c, 55d) covering the lower-surface-side base electrode (55b) and the outer-surface-side base electrode (55a).  (Kobayashi: Figs. 3 and 10, para. [0040]).
Regarding Claim 17, Kobayashi further teaches, wherein the lower-surface-side base electrode (55b) contains glass and Ag (“55b is a thick film that contains a metal Ag, Cu, or Au, and glass, such as silica” [0040]).  (Kobayashi: Figs. 3 and 10, para. [0040]).
Regarding Claim 19, which repeats configuration of claim 2, Kobayashi further teaches, wherein the second electrode part (55, 75), the third electrode part (55, 76), and the fourth electrode part (55, 77) each have the same configuration as the first electrode part (55, 74).  (Kobayashi: Figs. 3 and 10, para. [0040], [0071]-[0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claims 1 and 2, respectively, in view of Yamakita et al., (hereinafter Yamakita), U.S. Patent Application Publication 2017/0069418.
Regarding Claim 9 and similarly claim 18, Kobayashi teaches (Fig. 3), the outer-surface-side base electrode (55a) “is made of a metallic material with low electrical resistance, such as Cu, Au, or Ag” [0040]. (Kobayashi: Figs. 3 and 10, para. [0040]).
Kobayashi does not explicitly teach, wherein the outer-surface-side base electrode includes a NiCu layer.
However, Yamakita teaches (Fig. 2), wherein the outer-surface-side base electrode ( electrodes 22-25) includes a NiCu layer (“electrodes 22 to 25 are respectively made of an Ni-based alloy such as Ni—Cr, Ni—Cu or Ni, and Ag, Cu, Sn or the like” [0059]).  (Yamakita: Figs. 1 and 2, para. [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer surface electrodes of Kobayashi to include the NiCu layer of Yamakita, the motivation being to provide “external electrodes 22 to 25…respectively made of an Ni-based alloy” [0059].  (Yamakita: Fig. 2, para. [0059]).  Therefore, the limitations of Claim 9 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, Kobayashi teaches (Fig. 3), the outer-surface-side base electrode (55a) “is made of a metallic material with low electrical resistance, such as Cu, Au, or Ag” [0040]. (Kobayashi: Figs. 3 and 10, para. [0040]).
Kobayashi does not explicitly teach, wherein the outer-surface-side base electrode includes a NiCu layer covering a NiCr layer.
Ni—Cu or Ni, and Ag, Cu, Sn or the like” [0059].  (Yamakita: Figs. 1 and 2, para. [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer surface electrodes of Kobayashi to include a NiCu layer covering an NiCr layer, the motivation being to provide “external electrodes 22 to 25…respectively made of an Ni-based alloy” [0059].  (Yamakita: Fig. 2, para. [0059]).  Further, it takes ordinary skill to include multiple plating layers.  In addition, Yamakita’s teaching “electrodes 22 to 25 are respectively made of an Ni-based alloy such as Ni—Cr, Ni—Cu”, literally read, points to the claimed structure “Ni—Cr, Ni—Cu”.  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claims 1 and 2, respectively, in view of Kojima et al., (hereinafter Kojima), U.S. Patent Application Publication 2018/0286554.
Regarding Claim 12 and similarly claims 15 and 20, Kobayashi teaches (Fig. 3), the flange corners have sharp ends. (Kobayashi: Figs. 3 and 10, para. [0040]).
Kobayashi does not explicitly teach, wherein 
the first flange part and the second flange part each include a side surface connecting the inner surface and the outer surface and connecting the lower surface and the upper surface, and 

However, Kojima teaches (Fig. 2), wherein 
the first flange part (14) and the second flange part (14) each include a side surface (not labeled) connecting the inner surface and the outer surface and connecting the lower surface (14b) and the upper surface (14t), and 
the first flange part includes a chamfered portion (chamfered portion on top 14t) between the upper surface and the outer surface and between the upper surface and the side surface (chamfered portion on top 14t).  (Kojima: Figs. 1-4, para. [0058], [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flange ends of Kobayashi to include the chamfered corners of Kojima, the motivation being this “allows the adhesive 30 bonding the top face 14t of the flange part and the bottom face 18b of the sheet core, to wet and spread over the rounded shapes in a manner preventing the adhesive 30 from oozing out” [0067].  (Kojima: Fig. 3B, para. [0067]).  Therefore, the limitations of Claim 12 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, as applied to claim 1, in view of Moriya et al., (hereinafter Moriya), U.S. Patent Application Publication 2019/0148055.
Regarding Claim 14, Kobayashi teaches (Fig. 3), the flange parts without recesses. (Kobayashi: Figs. 3 and 10, para. [0040]).
Kobayashi does not explicitly teach, wherein 
the outer surface of the first flange part is provided with a groove portion extending from the lower surface side to the upper surface side, and 
the outer-surface-side base electrode is embedded in the groove portion.
However, Moriya teaches (Fig. 2), wherein 
the outer surface (12b) of the first flange part (12) is provided with a groove portion (14) extending from the lower surface side to the upper surface side (12a), and 
the outer-surface-side base electrode (32) is embedded in the groove portion.  (Moriya: Figs. 1-5, para. [0046], [0063], [0066], [0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flange parts of Kobayashi to include the recess parts of Moriya, the motivation being “the flat base part 32 is provided in the recessed part 14” [0069].  (Moriya: Fig. 2, para. [0069]).  Therefore, the limitations of Claim 14 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/21/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837